


117 HR 2258 IH: Protecting Higher Education from Foreign Threats Act
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2258
IN THE HOUSE OF REPRESENTATIVES

March 26, 2021
Mr. Steube introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Higher Education Act of 1965 to prohibit the award of Federal funds to institutions of higher education that employ instructors funded by the Chinese Communist Party, and for other purposes.


1.Short titleThis Act may be cited as the Protecting Higher Education from Foreign Threats Act.  2.Prohibition on employment of instructors funded by the Chinese Communist PartyTitle I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by inserting after section 117 the following:

117a.Prohibition on employment of instructors funded by the Chinese Communist Party
(a)Restriction on eligibilityNotwithstanding any other provision of law, no institution of higher education shall be eligible to receive funds or any other form of financial assistance under any Federal program for an award year in which the institution employs an CCP-funded instructor. (b)Resumption of eligibilityAn institution of higher education that loses eligibility to receive funds for an award year as described in subsection (a) may regain eligibility to receive such funds in a subsequent award year by demonstrating, to the satisfaction of the Secretary, that the institution no longer employs a CCP-funded instructor.
(c)CCP-Funded instructor definedIn this section, the term CCP-funded instructor means a professor, teacher, or any other individual who— (1)provides instruction directly to the students of an institution of higher education; and
(2)received funds, directly or indirectly, from the Chinese Communist Party while employed by such institution.. 3.Effective dateThe amendment made by section 2 shall take effect 180 days after the date of the enactment of this Act.

